Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-3 were presented for examination. Applicant filed an amendment on 06/29/2022 canceling all the claims 1-3 and adding new claims 4-6 in the amendment. After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Examiner discussed amending claims 4-6 positively claiming recited limitation to place application into a condition of allowance and applicated requested examiner on 10/24/2022 to issue office action and applicant would respond with appropriate correction accordingly in a response to be filed.

Employ Services of Attorney or Agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
Claim 1 is objected to because of the following informalities: claim  1 include quotation marks (“…“) between word, or phrase such as “add or delete energy”, “request trade”….  
Appropriate correction is required.


Intended Use Language
The claim language “to store, thereby, , enables, , enabling, to trade, such that, enabling, to build, enabling, ”  in claims pertains to Intended Use Language which does not carry any patentable weight. Examiner notes that the fact that these elements are capable of performing specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant is requested to positively recite the claims and "particularly point out and distinctly claim the subject matter” providing a clear-cut indication of claim scope in order to get a patentable weight for the limitation. Application is examined as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the method steps must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  
Applicant appeared to have made effort to obviate the previous rejection by only correcting the claims by joining multiple sentences using semicolon and deletion of full stop/punctuation without indication of relationship between the claims limitations in each sentence that has been  joined making the claim indefinite. 
The claims as recited is a description rather than claim limitations which is directly cut and paste from the specification, e.g.,  Claim 4 (Summary of Invention : Specification: paragraph [0008- 0013, 0014-0019, 0059]), Claim 5 (specification: Matching process between database and blockchain technology -> paragraph [0027-0044] and claim 6 (Analysis of system architecture from the perspective of multi-energy trading and management system function -> specification: paragraph [0047, 0049-0057]). Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 4-6 are directed to method for building a multi-energy trading and management platform based on blockchain  and stable performance of traditional database. The claims 4-6 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a method steps or acts, for building a multi-energy trading and management platform, which is a statutory category of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of: “(1) using the blockchain technology for multi-energy distributed transactions and using the database technology to store complex string data comprising determining functions implemented by the multi-energy trading and management system, the blockchain technology and the database technology including deploying a function that does not violate the principle of a distributed transaction in the database and storing user registration information; (2) building the multi-energy trading and management system based on the combination of the blockchain technology and the database technology comprising creating a project instance based on the cloud server platform, and use registers to the server submitting registered information and generated blockchain account address compiling the smart contract used for energy transactions with an online compiler, using ether.js in JavaScript to build the interface between the smart contract and the client; and use registers to the server submitting registered information and generated blockchain account address
The limitations of “ 1) determining functions implemented by the multi-energy trading and management system, the blockchain technology and the database technology including deploying a function that does not violate the principle of a distributed transaction in the database and storing user registration information; and 2) building the multi-energy trading and management system based on the combination of the blockchain technology and the database technology comprising creating a project instance, and use registers to the server submitting registered information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc., v. First Choice Loan Servs., a computer implemented enabling borrower to anonymously shop for loan packages offered by plurality of lenders. As claim recited execute recite steps including server and storage, nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. Even the recitation of a server in this claim does not negate the mental nature of these limitations because the claim here merely uses the server as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim does not recite the additional element  of g) compiling the smart contract used for energy transactions with an online compiler; wherein the online compiler automatically generates a contract application binary interface (ABI) and byte-code and saves the ABI and byte-code in the same directory as the server project file in the js on file format, connects to the private chain, configures the private chain in a node js environment, and completes the contract deployment; and (h) using ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract; wherein the contract sends a remote procedure call (RPC) to Geth, Geth reads transmitted function and call address, executes corresponding instructions, and completes the internal call of the smart contract by the client; the energy information and transaction information data stored in the smart contract are returned to the client according to the connection between the client and the smart contract and a user-friendly interface is generated using a Vue+ element framework. These additional element enables the user to see all successful transaction information, including transaction time, transaction parties, transaction energy, transaction volume and transaction price and the transaction information is returned by the smart contract layer, transaction parties in the transaction information are replaced by real names, each transaction is recorded on the blockchain and each user obtain complete information of the blockchain ensuring the fairness, openness, and unforgeability of the whole trading system (see paragraph [0059]). The claim is eligible because it does not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 

Step 2B: Claim provides an Inventive concept?  Not Applicable.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahunai et al., European Application No. EP 3648031 A1 (reference N in attached PTO-892) in view Wilkinson et al., European Patent Publication No. EP 3561710 A1 (reference O in attached PTO-892 ) further in view of  Hwa, Korean Publication No. KR 10-2234602 B1 (reference P in attached PTO-892).
As per claim 4, Ahunai et al. teach a method for building a multi-energy trading and management platform based on blockchain, characterized in that, includes the following steps:
step (1): based on characteristics of blockchain decentralization and advantages of stable performance of databases, wherein a combination of blockchain technology and database technology is used in different functions, using the blockchain technology for multi-energy distributed transactions and using the database technology to store complex string data, thereby improving system performance and reducing resource consumption without violating the characteristics of distributed transactions (see paragraph [0037, 0043, 0059, 0075, 0090; where multiple energy  not limited to energy, electricity, water, oil or gas is traded between producer and consumer using traditional database, blockchain/smart contract technology);
(2) building the multi-energy trading and management system based on the combination of the blockchain technology and the database technology (see Fig. 5, Producers (P1, P2 and P3), Consumers (C1, C2 and C3), Storage Operators (S and S2), Energy Sources (Wind, Solar, Gas or Water): paragraph [0013-0014, 0028, 0097-0098]; where optimum matching of consumers and producers for multiple energy types as preferred by consumer based on blockchain technology and database technology is provided by the system).
wherein step (1) comprises the following steps:
 (a)/(b)/(c): determine the functions implemented by the energy trading platform (see Fig. 1: paragraph [0097-0098]; where consumer trade any energy of preference in trading platform); determine the functions implemented by blockchain technology (see Fig. 3 and 4 , paragraph [0074-0079, 0090]); and determine the functions implemented by database technology (see paragraph [0043, 0059 and 0075]).
e) build a multi-energy trading system based on the combination of blockchain technology and database, and divide it into four parts: blockchain layer (see  paragraph [0090]), smart contract layer (see paragraph [0059, 0075, 0107], front- end interaction layer (see Fig. 2, Processor (110): Send a request (S310),  Show the Final Cost (S 330), Send Instruction (S360) and Send trade results (S390): paragraph 0073-0076]), and database layer (see Fig. 1, Processor (110): paragraph [0059, 0075]);
(f) creating a project instance based on the cloud server platform (see Fig. 1: paragraph [0037, 0040-0041, 0044]; where processor include cloud -based computer network with instance of producer such as windmill power plant producing electricity converted from wind energy and transmission and storage); 
(g) compile the smart contract used for energy transactions with Remix online compiler (see paragraph [0059, 0075, 0107]; where smart contract is used for energy transaction involving consumer, trader and producer); 	
Ahunai et al. do not teach (304) use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract 
Hwa teaches use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract (see page 7, 9th paragraph, lines 9-12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract to Ahunai et al. because Hwa teaches including above features would enable to generate transactions by calling function of smart contracts deployed on Ethereum using esther.js at the gateway (Hwa, page 7, 9th paragraph, lines 9-12).
 Ahunai et al. do not teach when a user registers, the registered information and the generated blockchain account address are submitted to server. 
Wilkinson et al. teach when a user registers, the registered information and the generated blockchain account address are submitted to server (see Fig. 5, Step S 513: Look up Blockchain Address: paragraph [0027]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow when a user registers, the registered information and the generated blockchain account address are submitted to server to Ahunai et al. because Wilkinson et al. teach including above features would enable to map valid registered user account  identity to unique address of public blockchain (Wilkinson et al., paragraph [0027])., page 7, 9th paragraph, lines 9-12).
As per claim 5, Ahunai et al. teach  claim 4 as described above. Ahunai et al. further teach the method  wherein disclosed matching process comprises 
underlying technology with building a database (see paragraph [0043]), connection rights with when the database and backend are deployed to the server separation of functions with the transaction module and the user module of the system are separated (see paragraph [0038]). 
Ahunai et al. do not teach user registration, design the view interface and name and address mapping replacement of transaction information.
Wilkinson et al. teach user registration, design the view interface and name and address mapping replacement of transaction information (see Fig. 4 and 5: paragraph [0025-0027, 0072]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user registration, design the view interface and name and address mapping replacement of transaction information to Ahunai et al. because Wilkinson et al. teach including above features would enable to map valid registered user account  identity to unique address of public blockchain (Wilkinson et al., paragraph [0027])., page 7, 9th paragraph, lines 9-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahunai et al., European Application No. EP 3648031 A1 (reference N in attached PTO-892) in view Wilkinson et al., European Patent Publication No. EP 3561710 A1 (reference O in attached PTO-892 ) further in view of  Hwa, Korean Publication No. KR 10-2234602 B1 (reference P in attached PTO-892) in view of Tran et al., U.S. Pub No. 2017/0232300 (reference A in attached PTO-892).
As per claim 6, Ahunai et al. teach  claim 5 as described above. Ahunai et al. further teach the method comprising the analysis of system architecture from the perspective of multi-energy trading and management system function (see Fig. Fig. 5) comprises the following parts:
personal center, where the personal center includes personal data, personal releases, and personal transactions (see Figs. 3 and 4, Database (413, 423…): paragraph [0090]; where energy related information of each participant is stored in personal center or database of each computing devices in a block organized in blockchains stored the databases); and
market on blockchain where the on-chain market includes energy lists, all releases, and all transactions (see Fig. 5: paragraph [0098, 0105]).
Ahunai et al. do not teach administrator function, wherein administrators have no interference in an energy trading process; and user registration where a registration interface is designed in the front-end interaction layer.
Tran et al. teach  administrator function, wherein administrators have no interference in an energy trading process (see paragraph [0124, 0136]; and user registration where a registration interface is designed in the front-end interaction layer (see paragraph [0214]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow administrator function, wherein administrators have no interference in an energy trading process; and user registration where a registration interface is designed in the front-end interaction layer to Ahunai et al. because Trans et al. teach including above features would enable to identify registrants  and link their identity in the blockchain  and administrator to install/uninstall software and create/adjust smart contract (Trans et al., paragraph [0124, 0136, 0214 and 0244]).

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as described above. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon, buyers and sellers release transaction information:
Cali et al. (U.S. Pub No. 2021/0065317) teach managing energy transactions using distributed ledger technology
Forbes, Jr. (U.S. Patent No. 8,583,520) teaches settlement for participation in an electrical power grid. 
Huh et al. ((2019) teach drivers and ideal types towards energy transitions in anticipating the futures scenarios of OECD countries.
Kim (U.S. Patent 11,170,097) teach secure  and private forward trading platform in transactive microgrids.
Laszka et al. (WO 2019/070357) teach dynamically distributed power grid control system.
Lee et al. (U.S. Pub No. 2021/0058233) teach electronic device providing blockchain account information.
Mayne et al. (WO 2017/199053) teach matching energy production to end-user consumption via blockchain systems.
Haynie et al. (WO 02/101510) teach energy trading and transaction management..
Wang et al.et al. (U.S. Pub No. 2020/0161858) teach energy crowdsourcing  and peer-to-peer energy trading.
Xu et a. (U.S. Pub No. 2022/0012806) teach electricity market trading  and evaluation method based on weak centralized consortium blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/31/2022